Exhibit 99.1 Press Release Las Vegas Sands Corp. Reports Second Quarter 2010 Results Consolidated Second Quarter Adjusted Property EBITDA Increases 91.2% to Record $473.5 Million on Record Net Revenue of $1.59 Billion Macau Adjusted Property EBITDA Increases 73.9% to Record of $307.0 Million and Record Adjusted Property EBITDA Margin of 29.9% Marina Bay Sands Generates Adjusted Property EBITDA of $94.5 Million and Adjusted Property EBITDA Margin of 43.7% in First 65 Days of Operation Consolidated Adjusted Property EBITDA Margin Increases to 29.7%, Up 630 Basis Points Compared to the Second Quarter of 2009 Las Vegas, NV (July 28, 2010)— Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended June 30, 2010. Company-Wide Operating Results Net revenue for the second quarter of 2010 was a record $1.59 billion, an increase of 50.6% compared to $1.06 billion in the second quarter of 2009. Consolidated adjusted property EBITDA in the second quarter of 2010 increased 91.2% to $473.5 million, compared to $247.6 million in the year-ago quarter. Consolidated adjusted property EBITDA margin increased 630 basis points to 29.7% in the second quarter of 2010, compared to 23.4% in the second quarter of 2009. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the second quarter of 2010 increased to $166.8 million, compared to a loss of $171.3 million in the second quarter of 2009. The increase in operating income was principally due to stronger results across our portfolio of properties in Macau and the opening of Marina Bay Sands in Singapore.The operating loss in the second quarter of 2009 included an impairment loss of $151.2 million. Adjusted net income (see Note 1) increased to $129.3 million, or $0.17 per diluted share, compared to $8.8 million, or $0.01 per diluted share, in the second quarter of 2009. 1 On a GAAP basis, net loss attributable to common stockholders in the second quarter of 2010 was $4.7 million, compared to net loss of $222.2 million in the second quarter of 2009. Diluted loss per share in the second quarter of 2010 was less than $0.01, compared to a diluted loss per share of $0.34 in the prior year quarter. The decrease in net loss attributable to common stockholders of $217.5 million reflects the increase in operating income, partially offset by increases in net income attributable to noncontrolling interests (primarily Sands China Ltd.), net interest expense and income tax expense principally associated with earnings from Marina Bay Sands. Second Quarter Overview Sheldon G. Adelson, chairman and CEO, stated, "We are pleased to report that we delivered record revenues and adjusted property EBITDA during the second quarter of 2010.Strong revenue growth, increases in operational efficiency and robust operating margins at Marina Bay Sands in Singapore all contributed to substantial margin expansion and a record financial performance overall. In Macau, we delivered an all-time quarterly record of $307.0 million of adjusted property EBITDA, with each of our properties, The Venetian Macao, Sands Macao, and Four Seasons Hotel Macao and Plaza Casino, delivering substantial revenue and adjusted property EBITDA growth, as well as adjusted property EBITDA margin expansion. In Las Vegas, increases in gaming volumes and hotel revenues, in concert with the impact of our efficiency programs, allowed us to deliver $66.0 million of adjusted property EBITDA during the quarter. "In Singapore, Marina Bay Sands opened on April 27th and generated $94.5 million of adjusted property EBITDA and an EBITDA margin of 43.7% in its first 65 days of operation.Both gaming volumes and visitation to the property have been robust and we are gratified by the overwhelming reception the property has received. We believe Marina Bay Sands will both augment Singapore's reputation as an international business and leisure destination and provide an ideal platform for strong growth and outstanding returns for our company in the years ahead." Sands China Ltd. Consolidated Financial Results Sands China Ltd. is a majority-owned subsidiary of the company which owns and operates the company's integrated resort properties and other assets in Macau. On a U.S. GAAP basis, total net revenues for Sands China Ltd. increased 40.7% to $1.04 billion in the second quarter of 2010, compared to $738.9 million in the second quarter of 2009. Adjusted Property EBITDA for Sands China Ltd. increased 79.4% to $300.7 million in the second quarter of 2010, compared to $167.6 million in the second quarter of 2009. Net income for Sands China Ltd. increased 328.2% to $133.6 million in the second quarter of 2010, compared to $31.2 million in the second quarter of 2009. The Venetian Macao Second Quarter Operating Results The Venetian Macao continues to enjoy market-leading visitation and strong financial performance.The property delivered adjusted property EBITDA of $192.8 million for the second quarter of 2010 and a record 33.2% adjusted property EBITDA margin, an increase of 840 basis points over the second quarter of 2009. Gaming volumes were healthy in each segment of the business. Slot handle was a record $701.6 million, increasing 31.1% compared to the quarter one year ago, while Non-Rolling Chip drop was $897.7 million for the quarter, an increase of 16.8% compared to the same quarter last year. Non-Rolling Chip win percentage for the quarter was 24.8%, consistent with last year's quarter. Rolling 2 Chip volume during the quarter was $9.77 billion, with the direct play portion representing approximately $2.39 billion, or 24.5% of that amount. The following table summarizes our key operating results for The Venetian Macao for the second quarter of 2010 compared to the second quarter of 2009: Three Months Ended The Venetian Macao Operations June 30, (In millions, except for percentages and basis points) $ Change Change Revenues: Casino $ $ $ % Rooms % Food and Beverage % Retail and Other % Less - Promotional Allowances ) ) ) -25.2 % Net Revenues $ $ $ % Adjusted Property EBITDA $ $ $ % EBITDA Margin % 33.2% 8.4 pts Operating Income $ $ $ % Gaming Statistics (In millions, except for percentages and basis points) Rolling Chip Volume $ $ $ ) -1.3
